Benham, Judge.
On the first appearance of this case, we reversed appellant’s conviction and ordered a new trial because the trial court erred in deny*579ing appellant’s motion to suppress evidence. 168 Ga. App. 58 (308 SE2d 6) (1983). On certiorari, the Supreme Court agreed that the denial of the motion was error, but reversed our order of a new trial, remanding the case to this court for consideration of other enumerations of error. 252 Ga. 435 (315 SE2d 865) (1984).
Decided November 14, 1984.
Richard C. Hagler, Herbert Shafer, for appellant.
William J. Smith, District Attorney, Douglas C. Pullen, Assistant District Attorney, for appellee.
In the enumerations of error not concerning the denial of his motion to suppress, appellant complains of ineffective assistance of counsel because of the denial of a continuance and of the trial court’s failure to control what appellant characterizes as egregious prosecutorial misconduct in examining witnesses and in argument to the jury. These are matters which are entrusted to the sound discretion of the trial court. See Sims v. State, 243 Ga. 83 (4) (252 SE2d 501) (1979); Kelly v. State, 241 Ga. 190 (3) (243 SE2d 857) (1978); Cook v. State, 157 Ga. App. 23 (3) (276 SE2d 84) (1981); Sanders v. State, 156 Ga. App. 44 (2) (274 SE2d 88) (1980). Our review of the record of this case does not reveal an abuse of the discretion with which the trial court is vested. As to the ineffectiveness of counsel, the record shows that appellant discharged his retained counsel two weeks before the date on which he knew trial was scheduled and retained another attorney who was then on a leave of absence from court. Under those circumstances, we find no merit in the two enumerations of error addressed in this opinion.
There being no basis in the issues considered herein for the grant of a new trial, we remand this case to the trial court with direction to follow the mandate of the Supreme Court by reconsidering appellant’s motion to suppress.

Case remanded with direction.


McMurray, C. J., and Birdsong, J., concur.